IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT NASHVILLE                  FILED
JAMES R. JACKSON,                            )
                                                                 August 31, 1998
                                             )   C.C.A. NO. 01C01-9609-CR-00387
         Appellant,                          )
                                                             Cecil W. Crowson
                                             )   DAVIDSON COUNTY
                                                            Appellate Court Clerk
VS.                                          )
                                             )
STATE OF TENNESSEE,                          )
                                             )
         Appellee.                           )



                                        ORDER

               This matter is before the Court upon counsel’s Motion to Withdraw, which

was filed on August 24, 1998. We note that the motion is not accompanied by an affidavit

or a proposed order. See T.R.A.P. 22(a) and Rule 7, Tennessee Court of Criminal

Appeals Rules. In the motion, counsel requests that this Court vacate and reinstate our

opinion so that the appellant will have an opportunity to file an application for permission

to appeal to the Supreme Court pursuant to T.R.A.P. 11. Although failing to cite to the

correct rules, counsel requests that he be allowed to withdraw from further representation

of the appellant.



               On June 17, 1998, this Court affirmed the judgment of the trial court.

Thereafter, the appellant filed a pro se letter on August 7, 1998, requesting information

regarding the status of this appeal. On August 17, 1998, the day on which an application

for permission to appeal to the Supreme Court was due, the appellant filed a pro se Motion

to Dismiss Attorney of Record for Failure to Perform His Duties and Referral to Disciplinary

Board.



               Rule 12, Tennessee Court of Criminal Appeals Rules, provides that “[c]ounsel

who files a notice of appeal is responsible for representing the defendant on appeal and

he shall be allowed to withdraw as counsel of record only for good cause shown and if

application is made to this court when such counsel is not delinquent in his duties.” This

Court has the discretion to suspend the requirements of our court rules for good cause

shown. See Rule 2, Tennessee Court of Criminal Appeals Rules.
              In reviewing the procedural status of this case, the appellant’s pro se

pleadings, and counsel’s motion to withdraw, it appears that counsel is delinquent in his

duties to the appellant and to this Court. Regardless, we find that it is in the interest of

justice to suspend Rule 12 and allow counsel to withdraw. We further find that our opinion,

released on June 17, 1998, should be vacated and reissued so the appellant may have an

opportunity to file an application for permission to appeal to the Supreme Court.



              IT IS, THEREFORE, ORDERED that this Court’s opinion, released on June

17, 1998, shall be vacated and reissued as of the date of this order. It is further ordered

that William C. Roberts, Jr., counsel for the appellant, is allowed to withdraw. The Clerk

of this Court shall provide notice to the appellant regarding his right to file an application

for permission to appeal to the Supreme Court. Pursuant to T.R.A.P. 25(c), the Clerk of

this Court shall make the record available to the appellant through the warden at his place

of incarceration. Thereafter, the entire record shall be returned to the Clerk of this Court.



              IT IS FURTHER ORDERED that a copy of this order be sent to the

Tennessee Board of Professional Responsibility.



                                           ________________________________
                                           DAVID H. WELLES, JUDGE


CONCUR:


________________________________
JOHN H. PEAY, JUDGE


________________________________
THOMAS T. WOODALL, JUDGE




                                            -2-